DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                 TINA IZARD BOIS n/k/a TINA IZARD,
                             Appellant,

                                      v.

                                PHILIPPE BOIS,
                                   Appellee.

                                 No. 4D22-348

                            [December 7, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Dina A. Keever-Agrama, Judge; L.T. Case No. 50-2016-DR-
009111-XXXX-NB.

  John D. Boykin of John D. Boykin, P.A., North Palm Beach, for
appellant.

  Matthew S. Nugent and Adam M. Zborowski of Nugent Zborowski,
North Palm Beach, for appellee.

CONNER, J.

   Appellant challenges two portions of the trial court’s order on appeal.
We dismiss as to appellant’s argument that the trial court erred in granting
appellee’s motion for attorney’s fees pursuant to section 57.105, Florida
Statutes (2020).    Because the trial court’s order determined only
entitlement to attorney’s fees, that portion of the order is nonfinal and
nonappealable. See Johnson Tr. of Krej Irrevocable Tr. No. 7 v. Cliché Piano
Bar & Pool Lounge, LLC, 290 So. 3d 158, 159 (Fla. 2d DCA 2020) (applying
this rule to attorney’s fees pursuant to section 57.105). We affirm
appellant’s remaining issue without discussion.

   Dismissed in part, affirmed in part.

WARNER and DAMOORGIAN, JJ., concur.

                            *          *          *

   Not final until disposition of timely filed motion for rehearing.